Citation Nr: 1621573	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-30 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the May 2010 rating decision denied service connection for keratoconus status post multiple corneal transplants, claimed as bilateral retinal and corneal tear, the Board has recharacterized the Veteran's service connection claim more broadly to include any bilateral eye disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In March 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Additional evidence has been associated with the record subsequent to the most recent, November 2012 statement of the case issued for the claim herein.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  The additional evidence consists of a November 2003 VA treatment record, associated with the record in April 2013, which references a corneal transplant in the Veteran's right eye.  However, such is duplicative, as the same record was associated with the electronic record in Virtual VA in October 2012.  Thus, a remand for AOJ consideration of such is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case so VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of service connection for bilateral eye disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records from the Veteran's period of active duty have not been located in their entirety, even after two attempts by the RO to do so through official sources.  Where service medical records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran provided a NA Form 13055, in which he referenced hospital treatment for an eye injury at Fort Dix, New Jersey between January 1956 and May 1956.  A March 2010 attempt was made to obtain these identified records; however the response indicated that additional identifiers were requested.  A second request was made in February 2013 but only contained the dates of January 1956 to March 1956.  Thus, a request for clinical and hospitalization records from Fort Dix, New Jersey from January 1956 and May 1956, should be made on remand.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has yet to be afforded a VA examination for his claim for entitlement to service connection for a bilateral eye disorder.  However, in March 2016 testimony, the Veteran argued that his eyesight demonstrated on separation from service, could not have existed at entrance, despite the absence of record, because he would not have been inducted into service with such.  The Veteran also referenced being hit in the face with a softball during service which injured his eye.  He also reported that when he was an ambulance attendant, he went out on the firing range at night, watched the tracers and had to stay awake that whole time as he was on 24 hours and off 24 hours.  He indicated that the next day his eyes would be red.  In a November 2012 substantive appeal, the Veteran also linked the decline in his vision due to exposure to free radicals when he was an ambulance attendant and cited an article regarding such, which is not of record.  Nevertheless, private medical records documented current bilateral eye disabilities.  Thus, as there is at least an indication of a current disability and of a link between a current disability and the Veteran's active service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide any additional specific identifiers of which he is capable with regard to his hospitalization at Fort Dix, New Jersey between January 1956 and May 1956.  If additional specific identifiers are received, again request and attempt to obtain any of the Veteran's clinical and hospitalization records, from the Fort Dix, New Jersey from between January 1956 and May 1956.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any bilateral eye disability diagnosed during the pendency or proximate to the claim.  All necessary tests and studies should be conducted.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral eye disability is related to active service or any incident of service.

The examiner should give consideration to the Veteran's theories that his eyesight demonstrated on separation from service, could not have existed at entrance to service, despite the absence of record, because he would not have been inducted into service with such, that he was hit in the face with a softball during service which injured his eye, when he was an ambulance attendant he went out on a firing range at night watched the tracers and he had to stay awake that whole time as he was on 24 hours and 24 hours off and the next day his eyes would be red and/or that the decline in his vision is due to exposure to free radicals when he was an ambulance attendant.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.  

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




